ICJ_001_CorfuChannel_GBR_ALB_1949-04-09_JUD_01_ME_06_FR.txt. 115

OPINION DISSIDENTE DU Dr B. ECER

Première partie du compromis.
I.
Caractère criminel de Vincident du 22 octobre 1946.

Les deux Parties ont stigmatisé l’incident du 22 octobre 1946 en
le qualifiant de crime. Toutefois, la Cour internationale de Justice
n'est pas une cour pénale. Le compromis ne l’a pas chargée de
décider si l’Albanie a commis ce crime ou si elle a participé comme
complice à sa commission. Le compromis oblige la Cour à se pro-
noncer sur la responsabilité de l’Albanie selon le droit international,
sans, par conséquent, la caractériser comme une responsabilité
criminelle ou non criminelle (civile). Cependant, la Grande-Bretagne
a fondé en première place ses conclusions concernant la responsa-
bilité albanaise sur l’allégation que l’Albanie a posé des mines ou
a participé comme complice à la pose de mines, donc sur une véri-
table accusation d'ordre criminel.

Je considère l'incident du 22 octobre 1946 comme un crime
international abominable, très proche d'un acte de terrorisme
suivant la définition de la Convention pour la prévention et la
punition du terrorisme, en date du 16 novembre 1937, qui n’a
malheureusement pas été ratifiée.

Tl n’est pas douteux selon moi que cette action ait été préparée,
organisée et exécutée en vue de troubler la paix dans la mer Adria-
tique et de troubler les relations pacifiques entre la Grande-Bretagne
et l’Albanie.

Il est un fait établi par la procédure que l’Albanie et la Grande-
Bretagne désiraient en 1946, avant l'incident du 22 octobre, établir
des relations diplomatiques. Je me réfère à la note albanaise du
21 mai 1946 et au télégramme de l’Amirauté britannique au com-
mandant en chef de la flotte méditerranéenne du 21 septembre 1946.
Les deux États négociaient l'établissement de relations diploma-
tiques. Ces négociations n'étaient pas un secret. Il est clair pour
moi que les hommes d’État de l’Albanie ne pouvaient vouloir
réaliser l'établissement de relations diplomatiques avec la Grande-
Bretagne par un attentat contre les navires britanniques, soit qu'elle
participât à la commission de cet attentat, soit par omission, en
négligeant de l'empêcher au moyen d’un avertissement aux navires.
Donc, la conclusion logique s'impose qu'il existait quelqu'un, peut-
être un État, peut-être un groupe d’aventuriers militaristes ayant
des bateaux sous leurs ordres et agissant pour leur propre compte,

115
116 OPINION DISSIDENTE DU D' ECER

décidés à empêcher à tout prix l'établissement de relations diplo-
matiques entre l’Albanie et la Grande-Bretagne, voulant empêcher
par là l'établissement de la paix dans cette région troublée. L'histoire
du xxme siècle elle-même a connu et connaît de pareils coups de
main.

Donc, l’auteur de ce crime a visé tout d’abord les quatre navires
britanniques ; mais il voulait, à mon avis, frapper également
l’Albanie.

II.
Pose des mines par l’Albanie.

La Grande-Bretagne a, en fait, abandonné l’accusation suivant
laquelle l’Albanie aurait elle-même posé les mines, pour prétendre
que c’étaient deux bateaux yougoslaves qui les avaient posées.
La Grande-Bretagne n’en a pas moins formellement retenu cette
accusation dans la conclusion finale numéro 2. L’Albanie a présenté
une conclusion (aussi numéro 2) formellement opposée à la conciu-
sion britannique.

La Cour a constaté dans l'arrêt :

« Bien que dans son exposé oral du 18 janvier 1949, ainsi que dans
les conclusions finales lues le même jour devant Ia Cour, la sugges-
tion soit reproduite selon laquelle le champ de mines aurait été
mouillé par l’Albanie, c’est un fait que cette suggestion n’y est plus
guère énoncée que pour mémoire et aucune preuve n’a été apportée
à son appui.

Dans ces conditions, il n’y a pas lieu pour la Cour de s'y attacher
plus longuement. »

Par cette constatation, la Cour a rejeté, à mon avis, l'accusation
suivant laquelle l’Albanie a, elle-même, posé les mines, mais vu
le fait que la Grande-Bretagne a formellement retenu et répété
cette accusation d’une gravité extraordinaire dans ses conclusions
finales, je pense que l’Albanie avait le droit à une réfutation
formelle de cette conclusion britannique.

IL.

Participation de l’Albanie à la pose de mines (collusion, complicité).

L’accusation (et conclusion) alternative présentée par la Grande-
Bretagne est celle de complicité. La Grande-Bretagne a employé
cette expression dans les paragraphes 77 (complicity) et 94 de son
Mémoire (direct complicity). Les faits avancés par la Grande-
Bretagne à l'appui de cette deuxième accusation sont pour la
plupart constitutifs de la complicité. L'arrêt a choisi la notion
« collusion ». Je n’insisterai pas sur la terminologie employée.

116
117 OPINION DISSIDENTE DU D' ECER

En tout cas, il s’agit en l’espèce d’une participation au mouillage
des mines, donc à un crime, étant donné-les circonstances de l'inci-
dent du 22 octobre 1946. Mais cette participation (collusion) de
l’Albanie au mouillage des mines n'a pas été prouvée. L'arrêt
constate que les faits allégués par la Grande-Bretagne pour démon-
trer la collusion entre l’Albanie et la Yougoslavie, même dans la
mesure où ils sont établis, n’autorisent aucune conclusion ferme et
continue: « la provenance des mines mouillées dans les eaux
territoriales albanaises reste conjecturale. D’autre part, il va de
soi que l’existence d’un traité .... si intimes que soient les liens qui
unissent ses signataires, n'autorise aucunement à conclure à leur
participation à un acte criminel. » Je suis d'accord. Mais cette
constatation n’est qu’un refus partiel de la deuxième thèse (conclu-
sion) britannique. Cette conclusion ne se limite pas à la complicité
albano-yougoslave. Elle ne mentionne même pas la Yougoslavie.
Elle conclut à une complicité (collusion) de l’Albanie avec l’auteur
du mouillage, quel qu'il soit. La Grande-Bretagne, il est vrai, n’a
jamais allégué dans ses écritures et dans ses plaidoiries une autre
collusion (complicité) que celle entre l’Albanie et la Yougoslavie.
Mais dans ses conclusions finales, elle a choisi une formule générale
qui implique la participation de l’Albanie au mouillage effectué
par quiconque. L’Albanie a répondu à cette conclusion britannique
par ses propres conclusions n° 3 et n° 4, par lesquelles elle a demandé
à la Cour de juger qu'aucune complicité (collusion) albanaise n’a
été établie, sans nommer d'auteur déterminé. Les deux Parties ont
donc demandé à la Cour de décider si la participation (complicité
ou collusion) de l’Albanie au mouillage des mines effectué par qui-
conque a été prouvée.

Mais Varrét de la Cour ne vise que la collusion (complicité)
albano-yougoslave. I] laisse par conséquent sans réponse les conclu-
sions des deux Parties quant à la collusion (complicité) de ]’Albanie
avec un autre auteur du mouillage. Une réponse de la Cour sur ce
point était d’autant plus mecessaire que — outre le fait que les
deux Parties l'ont demandée la Cour, elle-même, constate dans
l'arrêt « que dans l’état présent des informations, les auteurs du
mouillage sont restés inconnus ». Le fait que l'arrêt passe sous
silence cette complicité (collusion) entre l'Albanie ct l’auteur
inconnu admet la conclusion que la Cour n'a pas considéré cette
complicité (coliusion) comme prouvée Mais vu les conclusions
claires ct précises des deux Parties, je pense que la Cour était
obligée de constater expressis verbis que la complicité ou la partici-
pation de l’Albanie au mouillage eftectué par un auteur quelconque
n'a pas été établie. |

 

117
118 OPINION DISSIDENTE DU D' ECER

1V.
La connaissance du Gouvernement albanais du mouillage des mines.

1. Le problème.

La troisième base juridique de la responsabilité albanaise alléguée
par la Grande-Bretagne est l’omission de la part de l’Albanie de
notifier existence d’un champ de mines (puisqu’elle ne pouvait
pas les enlever) ou d’avertir les quatre navires britanniques le
22 octobre 1946, alors qu’elle avait connaissance 4 ce moment-la
de l’existence du champ de mines.

Le fondement juridique de la responsabilité albanaise en cette
matière, ce n’est pas la connaissance elle-même, mais l’omission
d’agir. Cette omission suppose naturellement la connaissance.

Pour déterminer la responsabilité de l’Albanie sur cette base,
il eût fallu établir : .

a) la connaissance qu’avait l’Albanie de l’existence du champ
de mines ;

b) la possibilité pour PAlbanie d’agir (de notifier le champ de
mines ou au moins d’avertir les navires).

Aucune preuve directe de la connaissance de l’Albanie du champ
de mines n’a été apportée. Nous nous trouvions dans le domaine
des preuves indirectes, des indices et des présomptions. Les conclu-
sions des experts elles-mémes sont basées sur des indices, des pré-
somptions et des conjectures.

La question se posait de savoir si, aprés avoir examiné les preuves,
on pouvait arriver à la conclusion que l'ignorance albanaise de
l'existence d’un champ de mines était vraiment impossible, donc
que la connaissance de l’Aïbanie était judiciairement établie.

2. Observations génerales concernant les preuves indirectes (par
présomptions et indices).

Je rappelle le sage conseil donné aux juges internationaux par
Sandiffer, Evidence before International Tribunals, Chicago, 1939,
page 3. Il souligne le caractère particulier d’une procédure judi-
claire internationale, les conséquences graves d’une erreur judiciaire
et conclut : « The vital interests of States, directly concerning the
welfare of thousands of people, may be adversely affected by a
decision based upon a misconception of facts. » Traduction fran-
çaise : « Les intérêts vitaux des États portant directement sur le
bien-être de milliers de personnes, peuvent être défavorablement
touchés par une décision qui se fonde sur une conception inexacte
des faits. » Et parce que l'acte illicite du 22 octobre 1946 est en
réalité un acte criminel, il est utile de rappeler per analogiam un
autre conseil sage, cette fois donné par un juriste anglais.

118
119 OPINION DISSIDENTE DU D' ECER

Taylor écrit dans son Treatise on the Law of Evidence as adminis-
tered in England and Ireland, 1920, page 115: « But to affix on
any person a stigma of crime requires a higher degree of assurance,
and juries will not be justified in taking such a step, except on
evidence which excludes from their minds all reasonable doubts. »
Traduction francaise: « Mais pour pouvoir flétrir une personne
d'un crime, il faut être bien plus stir, et les Jurys ne seront fondés
a prendre une décision de ce genre que sur la base de témoignages
qui ne laissent subsister dans leur esprit aucun doute raisonnable. »
Ce conseil a beaucoup plus de valeur lorsqu'il s’agit d’Etats.

a) Les preuves par présomptions.

La question se pose de savoir s’il y a dans le droit international
une présomption juris applicable à la présente affaire. J'ai trouvé
une réponse dans deux ouvrages sur le droit international: Sandiffer,
dans son ouvrage déjà cité Evidence before International Tribunals,
Chicago, 1939, page 90, cite Ralston, qui énumère un petit nombre
de présomptions reconnues à son avis par la juridiction interna-
tionale, dont deux, à mon avis, sont applicables à l'affaire présente :

i) « The uniform presumption of the regularity and validity of all
acts of public officials. »
Traduction française : « La présomption uniforme de la régularité
et de la validité de tous les actes exercés par des fonctionnaires
publics. »

ii) « The legal presumption ....of the regularity and necessity of
governmental acts. »

Traduction française: « La présomption juridique.... de la
régularité et de la nécessité des actes gouvernementaux. »

Schwarzenberger, International Law, 1945, page 396, nous dit :
« Still stronger is the presumption that States are acting in accord-
ance with international law....» Traduction francaise: « Plus
forte encore est la présomption que les États agissent conformé-
ment au droit international. »

L'auteur fonde cette opinion sur la décision de la Cour permanente
de Justice internationale dans les cas connus sous le titre German
interests in Upper Silesia, 1926.

Dans cette décision, la Cour permanente traitait la question:
« y a-t-il ou non un abus de droit de la part de l'Allemagne » ; elle
déclara qu’« un tel abus ne peut pas être présumé ».

. Je pense donc qu’il y a en droit international en faveur de chaque
Etat une présomption qui correspond à peu près à la présomption
d’innocence en faveur de chaque individu dans le droit national :

la presumptio juris qu'un Etat se comporte en accord avec le droit
international. Donc, un Etat qui allégue une violation du droit
international par un autre État est obligé de prouver que cette
présomption ne tient pas dans un cas spécial, mais il n'est pas

11Q
120 OPINION DISSIDENTE DU D' ECER

possible de combattre une présomption de la conduite légale par
une autre présomption.

b) Les preuves par indices.

Il y eut désaccord entre les avocats des deux Parties quant au
degré de certitude qu’une preuve par des indices doit présenter. La
Grande-Bretagne a prétendu qu’il suffit que la conclusion soit au
dela de tout doute raisonnable, ce qui n’exclut pas absolument
une autre conclusion.

Les Albanais ont prétendu que la conclusion tirée des indices
doit être la seule possible vu les circonstances.

Je pense qu’une des raisons de ce désaccord était la confusion
faite par les Parties entre conclusions et hypothéses. Une conclusion
n'est pas une hypothèse, et il est évident que le nombre des hypo-
théses est plus grand que le nombre des conclusions.

Donc, il suffit, à mon avis, qu'une conclusion tirée des indices
soit la seule conclusion rationnelle étant donné les circonstances
concrètes de l'affaire. Si deux ou plusieurs conclusions rationnelles
sont possibles, il faut choisir d’après le principe général de droit :
in dubio pro reo.

Quant a la valeur probante des indices, il faut se rendre compte :
a) du danger de la preuve indirecte: ce danger tient au fait que
la conclusion est le résultat d’un raisonnement qui est, l’expé-
rience le prouve, source fréquente d’erreurs ; 6) de la nature de la
preuve indirecte : celle-ci a été bien déterminée par Taylor, qui
dit, page 74 de son ouvrage déjà cité A Treatise on the Law of
Evidence as administered in England and Ireland, 1920 :

« They [le jury, Dr. E.] must decide not whether these facts
[indices, Dr. E] are consistent with the prisoner’s guilt, but whether
they are inconsistent with any other rational conclusion. »

Traduction francaise: « Tis [le jury, Dr E.] doivent décider
non pas si ces faits [indices, Dr E.] peuvent se concilier avec la
culpabilité des prisonniers, mais bien s'ils ne sont pas incompatibles
avec toute autre conclusion rationnelle. »

Georges Vidal, parlant dans son Cours de Droit criminel et de
Science pénitentiaire, 1935, des conclusions tirées d’indices (qu’il
‘ appelle présomptions), écrit :

« Les jurés et les juges ne doivent accueillir les présomptions

qu'avec une extrême prudence et une grande réserve, pour éviter
des erreurs judiciaires trop faciles. »

Après ces remarques préliminaires, et avec les précautions qui
s'imposent au juge, en ce qui concerne les preuves indirectes, je
passe maintenant à l’examen des preuves de la responsabilité de
l’Albanie sur la base de la connaissance.

120
121 OPINION DISSIDENTE DU D' ECER

3. Examen des preuves.

La conclusion de l'arrêt selon laquelle le mouillage du champ de
mines n’a pas pu échapper à la connaissance du Gouvernement
albanais est fondée sur :

A) la conduite de l’Albanie avant et après la catastrophe du
22 octobre 1946 ;

B) les faits concernant la possibilité d'observer le mouillage des
mines de la côte albanaise.

La connaissance n'étant pas suffisante en soi comme base
juridique de la responsabilité, l'arrêt ajoute une troisième conclusion
concernant le moment où ]’Albanie a acquis la connaissance du
mouillage des mines.

ad A. Conduite de l’Albanie.

La Cour considére comme clairement établi que le Gouvernement
albanais a exercé une vigilance trés attentive sur les eaux terri-
toriales du Détroit Nord de Corfou ; mais l’arrêt passe sous silence
un autre fait aussi clairement établi par les témoignages des témoins
albanais, savoir que le système de la vigilance ou de la défense
côtière était très insuffisant. L'existence d’un poste de veille
au cap Denta n’a pas été établie. Cela prouve l'insuffisance du
système albanais de vigilance en ce qui concerne précisément
l'incident qui fait l’objet de l'affaire.

L'arrêt omet également de dire que cette insuffisance de la
vigilance à été admise par la Grande-Bretagne. Le représentant
de la Grande-Bretagne a en effet admis dans sa plaidoirie finale
que les autorités locales aient pu ignorer le mouillage.

L'arrêt se réfère aussi aux notes du Gouvernement albanais dans
lesquelles ce Gouvernement a témoigné sa volonté d’exercer une
surveillance jalouse sur ses eaux territoriales. Les notes ne prouvent
rien de plus que le fait que le Gouvernement albanais a insisté sur
son droit de réglementer et même d’interdire aux navires étrangers
l'entrée des eaux territoriales albanaises sans la permission du
Gouvernement albanais.

Ce Gouvernement était convaincu qu'il possédait ce droit, il a
donc insisté dans les notes sur son droit ; le gouvernement de tout
État aurait agi de même, et on ne saurait rien déduire de cette
conduite, qui est même pour chaque gouvernement un devoir
envers son peuple. Mais même si les gardes-côtes avaient exercé
une surveillance étroite, cette constatation ne suffirait pas pour
justifier la conclusion que l'ignorance du Gouvernement albanais
était a priori peu vraisemblable.

Puis l'arrêt se réfère au témoignage du capitaine Ali Shtino.
On lit dans l'arrêt : « La Cour a également pris note de la réponse

I21
122 OPINION DISSIDENTE DU Dt ECER

du capitaine Ali Shtino à une question posée par elle, réponse d’où
ressort que le témoin, appelé à remplacer pendant 13 ou 15 jours
le commandant de la défense côtière à une époque qui a précédé
immédiatement les événements du 22 octobre, avait reçu la consigne
suivante : « Que les postes de guet devaient me rendre compte
« de tous les mouvements [dans le canal de Corfou] et qu'aucune
« mesure ne serait prise de notre part.» »

La valeur attribuée par l’arrét à la réponse du capitaine Shtino
ne ressort pas clairement de cette citation. Le lecteur de l'arrêt
peut seulement deviner que la Cour a interprété cette réponse
comme indiquant un changement dans un ordre précédent qui
aurait pu gêner les mouilleurs de mines, donc un contre-ordre donné
aux gardes-côtes dont le but était de ne pas gêner les mouilleurs
de mines. Mais cette interprétation n’est pas justifiée. Si on lit le
témoignage du capitaine Shtino, on peut constater tout de suite
que le passage de ce témoignage se réfère à l'incident du 15 mai 1946.

Le capitaine Shtino était interrogé sur l'incident où la batterie
albanaise a tiré dans la direction des navires britanniques. A propos
de cet incident, il déposa qu’au cours de son remplacement tem-
poraire du commandant de la défense quelques jours avant le
22 octobre 1946, celui-ci lui dit que le poste devait lui rendre compte
de tous les mouvements dans le chenal et qu'aucune mesure ne
serait prise. Il est évident d’après le contexte que le témoin pensait
au tir des canons du 15 mai 1946 ; il voulait dire par là que l’ordre
avait été donné de ne prendre aucune mesure pour éviter la répéti-
tion de l'incident du 15 mai 1946.

Quant aux télégrammes adressés par l’Albanie les 13 et 27 novem-
bre 1946 au Secrétaire général des Nations Unies, les conclusions
que tire l'arrêt de ces deux télégrammes semblent mal fondées.
Si l’on se borne aux preuves qui font partie du dossier, il faut se
rendre compte que l’Albanie a appris, pour la première fois, la
découverte d’un champ de mines par la note de la Grande-Bretagne
du 9 décembre 1946. Or, dans cette note, la Grande-Bretagne accuse
déjà l'Albanie d’avoir posé les mines ou d’avoir été complice de la
pose des mines. L’Albanie répondit le 21 décembre 1946. Exprimant
son profond regret, elle stigmatisa la pose des mines comme un
acte inhumain, mais naturellement elle a refusé l'accusation suivant
laquelle c'était elle qui avait posé des mines ou qui avait causé la
pose des mines. I] apparaît donc tout à fait naturel que pour l’Alba-
nie il s’agissait en premier lieu de se défendre contre une accusation
d’ordre criminel. Elle a protesté prés de la Grande-Bretagne, et
cette protestation suffit 4 mon avis.

Ne pouvant protester auprés d’un Etat inconnu, elle a protesté
auprès de la Grande-Bretagne, qui avait formulé l’accusation.

Il semble que l'arrêt attribue une grande importance au fait
que l’Albanie a omis de notifier la présence du champ de mines
après la découverte par les Britanniques le 13 novembre 1946. Le

122
123 OPINION DISSIDENTE DU Dr EGER

lecteur de l’arrét peut avoir l’impression que cette omission après
le 13 novembre 1946 est un indice additionnel de la connaissance
du champ de mines de la part de l’Albanie : cette interprétation
n’est pas justifiée. Il faut prendre en considération le fait suivant :
la Grande-Bretagne a envoyé à l’Albanie le 10 novembre 1946 une
note par laquelle elle a fait savoir au Gouvernement albanais que
le déminage serait effectué le 12 novembre, et que ce déminage
avait été recommandé à l’unanimité par le Central Mine Clearance
Board le 1er novembre.

Les fonctions de cette agence formée par les grandes Puissances
par l'Accord du 22 novembre 1945, sont exposées à l’annexe 3
du Mémoire britannique. Au paragraphe 6 de cette annexe, une des
fonctions de cette agence centrale a été spécifiée comme suit :

(i) to promulgate reports on experience gained in the course of
operations.

On a donc créé pour cette tâche un bureau spécial dont la fonction
est décrite dans le paragraphe 10 du Mémoire britannique et dans
les paragraphes 13 à 16 de l'annexe 3 au Mémoire britannique ; de
toutes ces dispositions, il ressort que la responsabilité de la noti-
fication du champ de mines découvert au cours des opérations de
déminage incombait au Comité central à Londres et à ses agences.
D'où l’on peut conclure que l’Albanie, qui connaissait les fonctions
de cette agence centrale par les documents qu’elle reçut d'octobre
1945 à octobre 1946 (voir paragraphe 10 du Mémoire britannique)
ne considérait pas de son devoir de notifier la découverte du champ
de mines parce que c'était la tâche du Comité central à Londres.
On ne saurait donc interpréter cette omission comme un indice
additionnel de la connaissance albanaise.

Hormis le fait que l’Albanie n’a appris que par la note britan-
nique du 9 décembre 1946 qu'un champ de mines avait été découvert
le 13 novembre 1046, les indices indiqués dans l’arrêt concernant
la conduite albanaise peuvent parfaitement se concilier avec
l'ignorance albanaise du mouillage des mines. Mais l'arrêt passe
sous silence d’autres indices, établis par la procédure, et qui amènent
à la conclusion contraire, c'est-à-dire à la conclusion que l’Albanie
n'avait pas connaissance du champ de mines.

L'arrêt passe sous silence le fait que l’Albanie a donné son
consentement de principe au déminage annoncé par la Grande-
Bretagne dans sa note du 10 novembre 1946, et proposé une
commission mixte pour déterminer la place de cette opération
(la Grande-Bretagne n’a pas répondu); enfin, que même la Grande-
Bretagne a admis que les autorités locales albanaises aient pu
ignorer le mouillage. Donc, si l'arrêt arrive à la conclusion que la
conduite albanaise avant et après la catastrophe est une preuve
{indirecte naturellement) de la connaissance albanaise, c'est par un
raisonnement qui est en contradiction avec la règle générale du

123
124 OPINION DISSIDENTE DU D' ECER

droit concernant l'appréciation des indices. J'entends par là la
règle que j'ai citée plus haut (p. 119, Taylor).

A mon avis, les indices énumérés dans l'arrêt concernant la
conduite albanaise ne prouvent en aucune manière que l’Albanie
ait eu connaissance de l’existence du champ de mines. Mais, même
si, per inconcessum, on admettait que ces indices justifient cette
conclusion, il faudrait ajouter qu'ils justifient aussi la conclusion
contraire. Dans le cas où deux ou plusieurs conclusions rationnelles
sont possibles, il faut choisir l’une ou l'autre d’après le principe
général du droit m dubio pro reo. Mais les indices que l'arrêt passe
sous silence et que j'ai indiqués ci-dessus font fléchir la balance en
faveur de la conclusion que l’Albanie ne connaissait pas l'existence
du champ de mines.

ad B. Possibilité d'observations.

La deuxième série de faits indiqués par l’arrêt comme permettant
de conclure à la connaissance concerne la possibilité d'observer le
mouillage de la côte albanaise. L’arrét commence par trois considéra-
tions de la Cour et ajoute ensuite une analyse du rapport des experts.

a) Les trois considérations de la Cour :

aa) La configuration géographique de la baie de Saranda et du
chenal prouve d’après l'arrêt que le mouillage d’un champ de
mines n'a guère pu échapper à la vigilance du commandement
côtier albanais. Mais, du point de vue géographique, la meilleure
position pour observer tout ce qui se passe dans les eaux dont il
s’agit dans cette affaire était la pointe Denta : c’est en face du cap
Denta que le mouillage a été effectué. Or, aucun poste de veille
n'existait au cap Denta, l'arrêt l’admet. Par conséquent, la confi-
guration géographique en l'absence d’un poste de veille au point
géographiquement le plus important ne permet pas la conclusion
citée ci-dessus. |

bb) Le temps nécessaire pour l'opération du mouillage était
suffisant, d’après l'arrêt, pour attirer l'attention des postes
d'observation placés au cap Kiephali ou au monastère Saint-
Georges. C’est là pure conjecture. Si le mouillage a été effectué dans
des conditions favorables, peut-être pouvait-il être observé, mais
si le mouillage a été effectué pendant la nuit, dans des conditions
défavorables (temps nuageux et pluvieux, etc., comme indiqué
dans le Mediterranean Pilot pour le mois d'octobre 1946), il est
sûr qu’il n’a pas pu être observé. Le moment du mouillage n’a pas
été établi, et n’a pas pu l'être au cours des débats ; on ne sait donc
rien sur les conditions atmosphériques du mouillage, et la conclu-
sion de l’arrêt sur ce point est fondée sur de pures conjectures.

124
125 OPINION DISSIDENTE DU Dr ECER

cc) Si l'arrêt cite à l’appui de sa conclusion la distance de la
côte à laquelle les navires mouilleurs de mines ont dû passer, il
faut garder présent à l'esprit le fait qu'il n’y avait aucun poste
d'observation au cap Denta. En outre, si même les navires mouil-
leurs de mines avaient été observés, cela ne signifie pas encore que
l'opération de mouillage l’eût été! Il faut en effet distinguer le
passage des mouilleurs de mines de l'opération du mouillage.

b) Expertise.

Enfin, la Cour analyse les rapports des experts où elle voit la
confirmation de la conclusion que l’Albanie a eu connaissance du
mouillage. .

Dans leur premier rapport, les experts se sont occupés de la
visibilité et de l’audibilité du mouillage. Dans leur deuxième rapport,
ils se sont bornés à traiter seulement de la visibilité du passage
des mouilleurs de mines d’une part et du mouillage d’autre part.

En ce qui concerne l’audibilité du mouillage, la conclusion à
laquelle les experts sont arrivés dans leur premier rapport est
sous toutes réserves. Ils ont déclaré que dans des conditions moins
favorables, il serait toutefois impossible d'entendre l'opération,
et ils ajoutaient même une phrase très importante pour toute la
question d'observation : « nous ne possédons pas de renseignements
suffisants quant aux conditions dans lesquelles ont été posées les
mines pour pouvoir donner une réponse plus précise ». Mais, même
au cours de leur enquête sur place, il ne leur fut pas possible d'obtenir
de plus amples renseignements.

Le travail des experts s’est donc concentré sur le problème
de la visibilité. Dans le premier rapport, la conclusion en ce qui
concerne la visibilité est imprécise. Dans le deuxième rapport,
les experts sont plus catégoriques. Leur conclusion est citée dans
l'arrêt. Si on la lit attentivement, on constate que cette réponse
n’est catégorique qu’en apparence. En réalité, la réponse des experts
est, malgré sa forme catégorique, aussi conditionnelle que celle
du premier rapport. Leurs conclusions reposent sur cinq faits,
dont deux: l'existence d’un poste de veille au cap Denta et les
conditions atmosphériques normales au moment du mouillage,
ne sont pas établis. Ces deux faits ou conditions, joints aux trois
autres, forment la base unique des conclusions des experts. Si une
de ces conditions n’est pas établie, toute la base s'effondre. L'arrêt
admet que l’existence d’un poste de veille au cap Denta n’a pas
été établie. Les conditions atmosphériques n’ont été établies que
pour le mois d'octobre ; elles étaient, à cette époque, défavorables.
Si le mouillage a été effectué avant le mois d'octobre, ce que la
Cour n’a pas réussi à établir, les conditions de ce mouillage, à un
moment inconnu, restent inconnues elles aussi. Donc, les conclu-
sions des experts concernant la visibilité du mouillage n’apportent

125
126 OPINION DISSIDENTE DU D' ECER

aucune preuve judiciaire établissant que l'ignorance du mouillage
de la part de l’Aïbanie était impossible.

c) Le moment d'acquisition de la connaissance.

Si même on accepte la conclusion de l'arrêt que les gardes-
côtes ont nécessairement observé le mouillage, cela n'est pas encore
suffisant pour établir la responsabilité de l’Albanie. L’arrét donc,
avec raison, s'occupe de la question du moment où les autorités
albanaises ont acquis la connaissance du mouillage : il est, comme
je l’ai indiqué, tout à fait impossible d'établir ce moment d’une
façon qu'on pourrait appeler judiciairement probante. La Cour
base sa conclusion concernant le moment où l’Albanie a acquis
la connaissance du mouillage sur une conjecture.

L'arrêt accepte comme limite extrême la nuit du 21 au 22 octobre
1946. Dans ce cas-là, comme l'arrêt l’admet, il eût été impossible
à l’Albanie de notifier le champ de mines à la navigation de tous
les Etats, mais, toujours d’après l'arrêt, il eût été possible d’avertir
les navires britanniques qui furent signalés au commandement de
la défense côtière vers 13 heures le 22 octobre. Il faut donc supposer
que le commandement de la défense côtière avait, à 13 heures le
22 octobre 1946, la connaissance du champ de mines. Le comman-
dant qui, à cette époque-la, était le capitaine Shtino, a témoigné
devant la Cour qu’il n’avait aucune connaissance d'un champ de
mines dans le chenal de Corfou. L’arrét ne traite absolument pas
de ce témoignage, sans essayer pour cela de démontrer qu'il n’est
pas digne de foi. On y suppose seu ement que le commandernent
avait, à ce moment, la connaissance du champ de mines, simple
conjecture qu'aucun indice ne vient corroborer.

4. Résumé.

Pour les raisons indiquées ci-dessus, je ne peux pas accepter
la conclusion de l’arrêt que le mouillage du champ de mines, qui a
provoqué les explosions du 22 octobre 1946, n’a pas pu échapper à
la connaissance du Gouvernement albanais.

Je pense que cette conclusion, loin d’être fondée sur des indices
bien établis, ne s'appuie que sur des présomptions et même des
conjectures.

J'en arrive donc aux conclusions suivantes :

A) La connaissance du Gouvernement albanais du mouillage des
mines n’a pas été judiciairement établie.

A l'appui de cette conclusion, j’invoque les raisons addition-
nelles que voici :

a) La Grande-Bretagne a admis dans la plaidoirie de sir Frank
Soskice que les autorités locales pouvaient ignorer le mouillage.

b) Si l'Albanie avait vraiment eu connaissance de la présence
des champs de mines, elle aurait pu enlever les mines ; elle disposait

126
127 OPINION DISSIDENTE DU D' ECER

de prés de trois semaines, du 22 octobre au 13 novembre, pour
faire disparaitre les traces de ce crime dont elle avait connaissance
aux dires de la Grande- -Bretagne.

c) C’est un fait établi qu’en 1946, avant l'incident du 22 octobre,
l’Albanie désirait l'établissement de relations diplomatiques avec
la Grande-Bretagne. Les négociations étaient en cours. L’incident
du 22 octobre 1946 a naturellement anéanti ces efforts. Mais je suis
convaincu que si le Gouvernement albanais avait eu connaissance
du mouillage des mines (posées dans l'intention manifeste de
provoquer un incident et, par-là, de faire échouer les négociations),
il aurait fait tout son possible pour empêcher le mouillage ou, au
cas où la chose se fût avérée impossible, pour le notifier ou au moins
en avertir les navires.

d) La conclusion suivant laquelle l’Albanie avait connaissance
du mouillage est en réalité une présomption de fait. Elle ne suffit
pas pour annuler la présomption légale du droit international qui
veut que les Etats agissent conformément au droit international.

B) Au cas même où on admettrait la conclusion que l'Albanie avait
eu connaissance du mouillage, il reste à établir les faits déterminant
le devoir d’agir. En premier lieu, le moment où l’Albanie a acquis
la connaissance, donc le fait que les gardes-côtes ont informé leurs
supérieurs et, par leurs supérieurs, le Gouvernement albanais, en
temps utile, de façon que le Gouvernement fût en mesure d’envoyer
notification ou que les supérieurs puissent ordonner d’enlever les
mines ou d’avertir les navires britanniques le 22 octobre 1946.

Ce sont là des faits qui n’ont pas été discutés aux débats ni
établis.

V.
Les règles de droit.

Dans l’ensemble, je suis d'accord avec l'arrêt sur la question
du droit. Mais vu la tendance de la plaidoirie inaugurale de la
Grande-Bretagne à tirer certaines conclusions juridiques (d’ailleurs
rejetées par l'arrêt) du fait que le champ de mines a été mouillé
dans les eaux territoriales albanaises, je pense que peut-être il
serait utile de dire dans l’arrêt expressis verbis que la responsabilité
d’un Etat suppose de sa part soit dolus soit culpa. Je me référe sur
ce point à Oppenheim-Lauterpacht, The International Law, 1948,

p. 311:

127
128 OPINION DISSIDENTE DU D' ECER

« An Act of a State injurious to another State is nevertheless
not an international delinquency if committed neither wilfully and
maliciously nor with culpable negligence. »

Traduction française : « Un acte commis par un Etat qui porte
préjudice à un autre État n’est pas néanmoins un délit international
s'il a été commis sans intention de nuire et sans négligence cou-
pable. »

VI.

La compétence de la Cour de fixer le montant de la réparation.

Ma réponse à cette question est la suivante :

a) Il faut s'en tenir strictement aux termes du compromis, parce
que ce compromis représente les petita des Parties.

b) Dans ce compromis, les Parties ont demandé à la Cour de
déterminer si l’Albanie est ou non tenue de payer des réparations.
Les deux Parties n’ont pas demandé à la Cour de fixer la somme
des réparations.

c) Les Parties ont présenté à la Cour une demande de prononcer
un jugement déclaratoire. Elles n’ont pas demandé à la Cour de
condamner une Partie à une prestation. Cette demande est analogue
aux actions déclaratoires du droit interne.

En conséquence, j'estime que la Cour n’est pas compétente.

Deuxième partie du compromis.

I.
Les actions de la marine britannique le 22 octobre 1946.

I. Le droit de passage des navires de guerre par des détrotts.

L'arrêt exprime l'opinion que l'État riverain ne possède pas
le droit d'interdire le passage innocent par les détroits en temps
de paix et que, par conséquent, l’Albanie, eu égard à des cir-
constances exceptionnelles dans le Détroit Nord de Corfou, aurait
été fondée à réglementer le passage de navires de guerre par le
Détroit sans toutefois l’interdire ni l’assujettir à une autorisation
spéciale.

Je doute que cet argument soit bien fondé. En tout cas, en
1946, il n’y avait aucune règle précise en cette matière. La pratique
des Etats était tellement variée que l'on ne pouvait y voir la
preuve de l’existence d’une telle norme. La doctrine, elle aussi,
était complètement divisée. Rien n'était donc sûr. La Grande-
Bretagne pouvait invoquer de bonnes raisons pour justifier sa
position juridique, mais l’Albanie pouvait, elle aussi, invoquer
des raisons suffisantes pour justifier sa position juridique, sauf
128
129 OPINION DISSIDENTE DU D' ECER

naturellement l'argument présenté dans la communication de
l'état-major albanais du 17 mai 1946 concernant tous les navires
étrangers, même les navires de commerce. La situation en droit,
lors de l'incident du 22 octobre 1946, était donc tout à fait
confuse en ce qui concerne le droit de passage. J’estime que dans
un cas pareil il faut appliquer par analogie la règle générale de
droit in dubio pro reo.

2. Les actions de la marine britannique.

Il faut, selon moi, appliquer. au passage des navires britanniques
le 22 octobre deux critères : un critère subjectif (intention) et un
critére objectif (les modalités du passage).

a) Critère subjectif.

En ce qui concerne le critère subjectif, nous nous trouvons ici
en présence d’un indice grave. C’est l’existence d’un ordre XCU
qui réglait le passage des quatre navires britanniques le 22 octobre
1946. La Grande-Bretagne a refusé pour des raisons de sécurité de
produire cet ordre. La Cour a le droit de tirer des conclusions de ce
refus. On a essayé d’en donner une explication naturelle : l'ordre
n'avait d'autre but que de prévenir la répétition de l'incident du
15 mai 1946. Mais si l’ordre XCU n'avait que ce but, pourquoi le
cacher ? Ce but était tout à fait légitime. Il n’y avait aucune raison
de cacher un but tout a fait légitime devant la Cour. Donc, 4 mon
avis, ce refus est un indice contre la Grande-Bretagne, et il pourrait
justifier la présomption ou la conclusion que la Grande-Bretagne
avait, le 22 octobre, une autre intention que de faire l’expérience
de son droit de passage.

Cependant, cette conclusion se heurte à la presumptio juris du
droit international que j'ai indiquée aux pages 120 et 121 : pré-
somption de la conduite légale d’un Etat.

Cette présomption est forte ; elle ne peut pas être anéantie par
un seul indice, tel que le refus de la Grande-Bretagne de commu-
niquer l’ordre XCU à la Cour.

Le refus de la Grande-Bretagne de communiquer l’ordre XCU
à la Cour provoque des soupçons quant à l'intention de la Grande-
Bretagne concernant le passage du 22 octobre, mais c’est seulement
un indice qui n'apporte pas une preuve judiciaire et qui ne peut
pas contredire la présomption que la Grande-Bretagne avait des
intentions tout à fait légales.

b) Critère objectif.

Je pense que le nombre de navires était excessif. La Grande-
Bretagne pouvait faire un test avec un navire ou deux, mais quatre
navires de guerre donnaient au passage l’apparence d’une démons-
tration navale, comportant un élément d’intimidation et même
d'abus du droit de passage.

129
130 OPINION DISSIDENTE DU D' ECER

3. Conclusions.

a) Eu 1946, il n’y avait aucune règle claire de droit international
coutumier concernant le droit de passage d’un navire de guerre
par les détroits. La situation juridique était douteuse ; chacune des
deux Parties pouvait invoquer pour son attitude respective des
arguments suffisants.

b) Je ne pense pas qu'il ait été judiciairement établi que le
passage effectué par les quatre navires britanniques le 22 octobre
1946 était offensif du point de vue du critére subjectif (intention).
Il comportait un élément d’intimidation et d’abus du droit du
point de vue du critère objectif. Il pouvait apparaître aux autorités
de l’Albanie et à sa population comme une démonstration de force.
Mais même si on admet cela, le passage du 22 octobre reste dépourvu
du caractère de passage offensif qui constituerait une violation de
la souveraineté albanaise, en l’absence de preuve judiciaire d’une
intention offensive.

IT.
Opération « Retail», 12-13 novembre 1946.

Je suis d’accord sur la décision de l’arrét. Mais j'ajoute qu’à
mon avis l’opération « Retail » constituait une intervention, sinon
dans le sens politique, du moins dans le sens policier ou judiciaire.
En réalité, la marine britannique s’est substituée aux autorités
policières ou judiciaires albanaises pour accomplir une action qui
était une enquête quasi judiciaire ou policière dans les eaux terri-
toriales albanaises, donc une action rigoureusement interdite par
le droit international. |

J'estime en outre que l'arrêt devrait aussi invoquer parmi les
arguments de sa décision les dispositions de la Charte des Nations
Unies, en particulier, l’article 2, paragraphe 4, et l’article 42.

La mission de la Cour internationale, en sa qualité d’instrument
juridique des Nations Unies, est plus large que la mission d’une
Cour interne. Une Cour nationale est appelée à appliquer strictement
le droit, rien de plus. La cohésion de la communauté nationale est
assurée par d’autres moyens. La jurisprudence nationale n’a pas
pour cette cohésion de la communauté nationale l'importance que
revêt la juridiction internationale pour la cohésion de la commu-
nauté internationale. Donc, la tâche de la Cour internationale est
de contribuer à cimenter la cohésion de la communauté inter-
nationale. L’instrument de la cohésion de la communauté inter-
nationale est la Charte des Nations Unies, véritable loi interna-
tionale qui a sa source dans les exigences nouvelles de la vie
internationale et de la conscience juridique des peuples. Par la
référence aux dispositions de la Charte, l’autorité de l'arrêt et

130
131 OPINION DISSIDENTE DU Dt ECER

l’autorité de la Cour en tant qu’organe juridique des Nations
Unies seraient renforcées.

En se référant à la Charte des Nations Unies, l’arrét soulignerait
la mission supréme de la Cour internationale de Justice que voici:

Contribuer par sa juridiction, non seulement a assurer le dévelop-
pement du droit international dans le sens technique, mais aussi
a renforcer les relations pacifiques entre les nations du monde
et, par suite, concourir au maintien de la paix.

(Signé) Dr B. Ete,

131
